Citation Nr: 1826297	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-19 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.   Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for status-post left great toe trauma.

2.   Entitlement to service connection for status-post left great toe trauma.

3.   Entitlement to service connection for left Achilles tendonitis.

4.   Entitlement to an earlier effective date earlier than October 2, 2009, for the grant of service connection for right eye glaucoma.

5.   Entitlement to a compensable rating for bilateral glaucoma prior to October 2, 2009; and in excess of 10 percent thereafter.

6.   Entitlement to a compensable rating for tinea corporis prior to April 29, 2013; and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2000 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2017.  A transcript of the hearing has been associated with the claims file.  

At the request of the Veteran, the Board obtained all outstanding VA treatment records since the last issuance of a statement of the case (SOC) in April 2016.  In addition, the Veteran submitted additional evidence in the form of private medical opinions.  Although the Veteran did not explicitly waive agency of original jurisdiction (AOJ) consideration of this evidence in the first instance, because the evidence is largely redundant of the evidence previously submitted, there is no prejudice Veteran in considering this evidence in the first instance.  With regard to the evidence submitted by the Veteran, because his substantive appeals were filed after February 2, 2013, initial RO review is assumed to be waived.  See 38 U.S.C. § 7105(e) (2012).


FINDINGS OF FACT

1.   Entitlement to service connection for status-post left great toe trauma was last denied by the RO in an October 2006 rating decision; the Veteran did not timely disagree and therefore that decision became final. 

2.   Evidence submitted since the October 2006 rating decision is neither cumulative nor redundant, and it relates to an unestablished fact necessary to substantiate the claim.

3.   The Veteran's status-post left great toe trauma is at least as likely as not related to service.

4.   The Veteran's left Achilles tendonitis is at least as likely as not related to service.  

5.   The Veteran's claim for service connection for right eye glaucoma was pending since June 2004; the earliest possible effective date is September 1, 2004, the day following the Veteran's discharge from service.

6.   The evidence does not establish that the Veteran was taking medication for his bilateral glaucoma until October 2, 2009; since that time, his service-connected bilateral glaucoma has manifested by the requirement to take continuous medication, but with visual acuity with correction at distance of no worse than 20/30 on the right side and 20/20 on the left.

7.   The evidence shows that for the entire appeal period prior to April 29, 2013, the Veteran's skin disability covered at least 5 percent, but less than 20 percent of his entire body.  He used topical creams and intermittently used corticosteroids for a total duration of less than six weeks during a 12 month period.

8.   Since April 29, 2013, the Veteran's skin disability has covered 20 to 40 percent of the entire body; constant or near-constant systemic therapy has not been shown.


CONCLUSIONS OF LAW

1.   The October 2006 rating decision that denied entitlement to service connection for status-post great toe trauma is final.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2017). 

2.   The evidence received since the October 2006 rating decision is new and material, and the Veteran's claim for service connection for status-post left great toe trauma is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3.   The criteria for entitlement to service connection for status-post left great toe trauma have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § § 3.102, 3.303, 3.307, 3.309 (2017).

4.   The criteria for entitlement to service connection for left Achilles tendonitis have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. § § 3.102, 3.303, 3.307, 3.309.

5.   The criteria for an effective date of September 1, 2004, for the grant of service connection for right eye glaucoma have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155 (as in effect prior to March 24, 2015), 3.400 (2017).

6.   The criteria for a compensable rating for bilateral glaucoma prior to October 2, 2009, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.84a, Diagnostic Codes 6013-6078 (2017).

7.   The criteria for a rating in excess of 10 percent since October 2, 2009, for bilateral glaucoma have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.84a, Diagnostic Codes 6013-6078.

8.   The criteria for a 10 percent rating for tinea corporis/tinea versicolor for the entire appeal period prior to April 29, 2013, have been met.  38 U.S.C. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Codes 7813-7806 (2017).

9.   The criteria for a rating in excess of 30 percent since April 29, 2013, for tinea corporis/tinea versicolor have not been met.  38 U.S.C. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Codes 7813-7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   New and Material

The Veteran seeks to reopen his claim for entitlement to service connection for status-post left great toe trauma.  

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

Service connection for left great toe was denied by a September 2005 rating decision.  Then, within one year, the Veteran requested to "reopen his claim."  By an October 2006 rating decision, his claim was denied on the merits.  In October 2006, the Veteran notified the RO that he had missed his examinations because the notification letters were sent to an address not of record and he did not receive them.  However, these examinations were for different claims.  As there was no evidence related to the Veteran's left great toe associated with the claims file within a year and he did not disagree with the October 2006 rating decision with regard to his left great toe, that decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the October 2006 rating decision denied the claim on the basis that the Veteran did not have a current disability; the Board finds that new and material evidence would consist of evidence that the Veteran has a current left great toe disability.  

Evidence received since October 2006 shows that the Veteran had left great toe onychomycosis.  This evidence is new as it relates to an unestablished fact and is material.  As such, the claim is reopened. 

II.   Service Connection

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Left Toe

As noted above, the Veteran has a current disability of onychomycosis of the left great toe.  His service treatment records from November 2000 document that he had a left toe injury.  In November 2002, he requested to have his left great toenail removed as it was causing him pain.  As such, the first and second elements of service connection have been met.

As to the so-called "nexus" requirement, VA treatment records from June 2006 relate the Veteran's left great toe disability to service.  The examiner explained that the Veteran likely had onychomycosis at the time and then the fungus had a path to travel and infect the toenail.  No other toenails were infected with fungus except the one that had been traumatized.  In addition, in April 2014, another examiner noted the Veteran's in-service trauma and found that he was later treated for the same infection caused by the trauma.  The examiner stated "onychomycosis is difficult to treat and often chronic.  The evidence based medical guidelines support causality in this situation.  Therefore, there is sufficient material medical information to establish a nexus between the Veteran's left great toe onychomycosis and his military service."  As such, the third element of service connection has been met, and service connection is warranted.

Left Achilles Tendonitis

The Veteran was diagnosed with tendonitis in service and a recent private medical opinion indicates that he has a current diagnosis of tendonitis.  As such, the first and second elements of service connection have been met.  Additionally, the May 2017 private examiner opined that the Veteran's current left achilles tendonitis is more likely than not directly related to service as the Veteran was clearly injured during active duty and has continued to have tendonitis since.  As such, service connection is for left Achilles tendonitis is warranted.


Earlier Effective Date - Bilateral Glaucoma

The Veteran seeks an effective date earlier than October 2, 2009, for his increased rating for bilateral glaucoma.  He is currently service-connected for left eye glaucoma from September 1, 2004, the earliest effective date possible, which is the day after his discharge from service.  He contends that he had an outstanding request for service connection for right eye glaucoma from June 2004 that was not addressed until October 2009.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

The Veteran originally filed a claim for service connection for his eyes (asymmetric optic nerve cupping; K-spindle OS; pigmentary glaucoma OS) in June 2004.  By a September 2005 rating decision, the Veteran was granted service connection for glaucoma, left eye with a rating of zero percent effective September 1, 2004.  The rating decision did not address the Veteran's right eye and there was no indication that the right eye was considered in the notification letter sent in October 2005.  In May 2006, within one year of the September 2005 rating decision, the Veteran sought to "reopen" his claim.  The statement specifically states "left and right eyes - left for rating increased, right as secondary to left eye."  

VA is required to review submissions liberally.  See e.g. Mason v. Brown, 8 Vet. App. 44, 57 (1995) (noting that the Court must liberally construe an NOD).  As this submission was within one year of the rating decision, and the Veteran was clearly stating that he did not agree with the rating for his left eye, this should have been construed as an NOD.  In addition, because the RO did not address the Veteran's right eye, the claim for service connection for his right eye remained pending.  In August 2006, the Veteran submitted another statement indicating that his vision was getting worse and needed to be treated, suggesting that he continued to seek service connection for his right eye.  In an October 2006 rating decision, the RO addressed the increased rating for the Veteran's left eye but did not address service connection for his right eye.  As previously noted, in October 2006, the Veteran notified the RO that he had missed his examinations because the notification letters were sent to an address not of record and he did not receive them.  As such, these issues remained on appeal.

In May 2009, the RO sent the Veteran a duty to assist letter that addressed his right eye for the first time since he originally filed his claim.  Service connection for a right eye disorder was denied for the first time by a July 2009 rating decision.  In August 2009, the Veteran submitted a statement, which could be construed as a notice of disagreement.  However, the statement only expressed disagreement with his rating for tinea corporis; left elbow cubital tunnel syndrome; left Achilles tendon; and left big toe.  Because this submission specifically references the issues that he disagreed with, and did not make any reference to his eyes (either left or right), the submission cannot be construed as a notice of disagreement for service connection for a right eye disorder.  However, in November 2009, within one year of the decision, the Veteran submitted VA treatment records from October 2009 which again indicated that he had bilateral open angle glaucoma worse on the left side.  This kept the July 2009 rating decision from becoming final.  The Veteran resubmitted the treatment records in January 2010.  In April 2014, the RO granted service connection for right eye glaucoma.  The RO stated "the prior denial of service connection had been predicated on there being no evidence available for review showing this condition had been diagnosed."  However, as noted above, the Veteran had been shown to have right eye glaucoma at the time the RO granted the Veteran's claim for left eye glaucoma.  The VA examination indicated that the Veteran had glaucoma worse in left; which means that although less severe, he still had right eye glaucoma.

Because the Veteran's claim for service connection for right eye glaucoma has been pending since September 1, 2004, an earlier effective date of September 1, 2004, for the award of service connection bilateral glaucoma is warranted.  In addition, because the Veteran's appeal for both eyes has been continuously disagreed with, the Board will below consider the propriety of the rating for both of the Veteran's eyes for the entire appeal period since discharge from service.

Earlier Effective Date - Skin

The Veteran contends that his rating for his skin disability should have never been decreased because he did not fail to appear for a skin examination.  In order to address whether the Veteran is entitled to an increased rating, the Board must first determine the current period on appeal as to the Veteran's increased rating claim for his skin disability.

The Veteran originally filed a claim for tinea corporis on August 16, 2004.  By a September 2005 rating decision, he was granted service connection for tinea corporis, right backside with an evaluation of 10 percent effective September 1, 2004.  

Then, in May 2006, the Veteran indicated that he wished for an increase for his tinea corporis.  As this submission was within one year of the September 2005 rating decision, the Board will liberally construe this document as an NOD.  The Veteran again submitted a statement in September 2006 indicating that his skin disability had spread and was getting worse and that he wished for an increase.  An October 2006 rating decision continued the Veteran's 10 percent rating for his skin disability.  The Veteran was notified of the decision in October 2006 and shortly after notification, the file indicates that he contacted the RO to state that he was not informed of his examination.  Specifically, the Veteran stated that notice of the examination was sent to the incorrect address; one which was not the address on file.  

In November 2007, VA treatment records indicating that the Veteran was using cream for his rash were added to the claims file.  The Veteran was afforded a VA examination in July 2009 for his skin.  The examination report indicates that he had a fungal infection in his groin area and that he could not wear boxers.  The report states that the Veteran declined examination of the groin and genital areas.  Then, by a July 2009 rating decision, the RO proposed to decrease the Veteran's evaluation for his skin disability to zero percent based on the examination.  VA treatment records were added to the file the same day as the rating decision was issued; however, the rating decision specifically indicates that those treatment records from VA Medical Center Long Beach had been considered.  Then in August 2009, the Veteran requested an increase for his tinea corporis and stated that the examiner lied about him not wanting to have his genital area examined.  

As this was done within one year of the rating decision, and the Veteran clearly expressed disagreement with the proposed rating, the Board liberally construes this document as an NOD.  A January 2010 rating decision then decreased the Veteran's skin disability evaluation to zero, effective March 31, 2010.  A March 2010 rating decision then continued the Veteran's zero percent rating.  In April 2010, the Veteran submitted treatment records that had already been submitted and considered.  As such, the RO did not have to reconsider these records and they did not impact the finality of the March 2010 rating decision.  However, the Veteran's representative later filed an NOD in May 2010.  A February 2014 rating decision then increased the Veteran's skin disability back to 10 percent effective April 29, 2013, the date of examination.  The Veteran's tinea corporis was then increased from 10 percent to 30 percent effective April 29, 2013.  

Here, after liberally construing the Veteran's pleadings, it is clear that the period on appeal dates back to September 1, 2004, the date the Veteran was discharged from service.  Therefore, the Board may properly consider the propriety of the Veteran's claims from date of discharge to present.  

III.   Increased Ratings- Glaucoma

The Veteran's glaucoma has been rated as 10 percent disabling under Diagnostic Code 6013.  Under this code, open-angle glaucoma is to be rated based on visual impairment or, a minimum evaluation of 10 percent is to be assigned if continuous medication is required.  38 C.F.R. § 4.79, Diagnostic Code 6013.

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.79, Diagnostic Code 6061 to 6066 (2017).  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.76.

Diagnostic Code 6080 rates eye disorders based on impairment of the field of vision.  Under 38 C.F.R. § 4.76a, Table III (2017), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  Again, evaluations continue to increase for additional impairment of visual fields.  38 C.F.R. § 4.79 (2017).

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of §4.25.  38 C.F.R. § 4.77(c).

On VA examination in July 2005, the Veteran was noted not to be taking any medication for his eyes.  His right visual field testing was full with the following dimensions: superiorly 43 degrees; nasally 64 degrees; inferiorly 57 degrees and temporally 84 degrees.  The left visual field was full with the following dimensions: superiorly 43 degrees, nasally 55 degrees; inferiorly 64 degrees and temporally 76 degrees.  The Veteran had excellent vision with correction at distance and excellent reading vision without correction.

Likewise, a VA examination report from June 2009 shows that the Veteran did not have any contraction of visual field or loss of visual field.  He was on medication, but none for his eyes.

It was not until October 2, 2009, that the Veteran was started on Travatan drops.  The examiner stated "he may need to have a secondary drop as the target pressure should be fairly low due to his age and family history."  His visual acuity with correction at distance was 20/30 on the right side and 20/20 on the left.  Applanation pressure was 20 on the right and 24 on the left at 9 a.m.  The anterior segment examination showed normal chamber depth and no evidence of cataract changes in either eye.

Here, simply put, since October 2, 2009, there has been no showing that the Veteran's bilateral eye disability has warranted a higher rating.  In this regard, the Board notes that VA treatment records from June 2016 and August show that the Veteran's vision has remained stable.  He denied any changes to his vision.  Although blurry vision was noted, his eyesight, at worst, was 20/30 of the right and 20/20 on the left.  This is consistent with a 10 percent rating.

As such, the Board finds that a compensable rating is not warranted prior to October 2, 2009, and a rating in excess of 10 percent is not warranted thereafter.

Skin

The Veteran contends that he is entitled to a higher rating for his skin disability.  As noted above, his skin disability was rated as 10 percent disabling from September 1, 2004, to March 30, 2010; as noncompensable from March 31, 2010, to April 28, 2013; and as 30 percent disabling from April 29, 2013.  

The Veteran's tinea corporis/tinea versicolor is evaluated under Diagnostic Code 7806.  38 C.F.R. § 4.118.  Diagnostic Code 7806 provides a noncompensable rating when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and there was no more than topical treatment required during the past 12-month period. 

A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic treatment such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12 month period. 

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic treatment such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. 

A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic treatment such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Systemic treatment must consist of corticosteroids or other immunosuppressive drugs.  Corticosteroids are anti-inflammatory drugs that are synthetic derivatives of the natural steroid, cortisol, which is produced by the adrenal glands.  They are called "systemic" steroids if taken by mouth or given by injection as opposed to topical corticosteroids, which are applied directly to the skin. 

For purposes of Diagnostic Code 7806, the use of topical corticosteroids does not mean systemic treatment although in some cases a topical corticosteroid could conceivably be administered on a large enough scale to affect the body as a whole.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).

In an August 2006 statement, the Veteran reported that his skin disability spread across a larger portion of his body.  On VA examination in June 2009, he reported having problems with a fungal infection in his groin area, which is the reason he could not wear boxers.  He was using topical medication for the condition.  VA treatment records from February 2007 show that the Veteran followed up for a body rash, which had improved with Selenium Shampoo.  At the time of presentation, the Veteran reported redness over the groin, which he related to increased sweating.  He denied itching or other skin related problems.  No other skin abnormality of the scalp, face, neck, chest, back, or arms could be seen.  

August 2007 VA treatment records document that the Veteran's skin disability was not responding to topicals.  He was administered a 400 mg tab of ketoconazole (an antifungal agent).  VA treatment records from March 2010 show that he had last been seen in January 2009 (approximately 1 year and three months) for his skin.  The examiner stated "he still has fungal dermatitis pigmentation on his chest and arm.  He is currently not using any medications.  May 2010 VA treatment records document that the Veteran was being treated with oral ketoconazole and that his rash improved intermittently but never completely resolved.  He reported it worsening in summer months.  He was continued on Ketoconazole, Selenium sulfide shampoo, and clotrimazole cream (anti-fungal).  VA treatment records from July 2010 show that he continued to use clotrimazole cream and Selenium sulfide shampoo; but not Ketoconazole.  VA treatment records from July 2011 show that he was treated over 1 year prior for his skin.  He stated that his rash continued to be itchy at times.  A VA examination from April 2013 shows that less than 20 percent of the Veteran's whole body area and zero percent of exposed area was covered by tinea corporis.  He reported being treated with Ketoconazole 200 mg tablets once daily.  A private medical examination dated in May 2017 shows that the Veteran's skin disability covered a total body area of 20 to 40 percent; with 20 to 40 percent of the area being exposed.  The Veteran used Lamisil (anti-fungal) 6 weeks or more, but not constantly; and uses topical medications (clotrimazole; selenium disulfide shampoo) constantly/near constantly.  

Prior to April 29, 2013, the evidence simply does not demonstrate that the Veteran was constantly or nearly-constantly using systematic therapy.  Although the Veteran was intermittently using ketoconazole, there is no indication that it was being taken constantly or near-constantly.  Indeed, the VA treatment records are clear that the Veteran had long bouts of not being treated for his skin disability.  Although the Board can only award a higher rating based on the facts found, the Board is also able to accept the Veteran's statements as competent and credible.  Here, the Veteran testified that his skin disability never improved.  VA treatment records support that his disability stayed active during the entire appeal period.  Indeed, the Veteran was seen several times since discharge and continued to take topical medication with intermittent use of Ketoconazole.  As such, although the Board cannot award a higher rating prior to April 29, 2013, based on the Veteran's credible assertions that his skin disability did not improve, the Board finds that a decrease to noncompensable from March 31, 2010, to April 28, 2013, was improper and a 10 percent rating for that time period is warranted.

Since April 29, 2013, a rating in excess of 30 percent is not warranted.  As indicated by the evidence of record, it has not been shown that the Veteran's skin disability covered more than 40 percent of the entire body or more than 40 percent of exposed areas.  At his Board hearing, the Veteran testified that his skin disability is worse in the summer months, which is when his most recent private examination was conducted.  On most recent examination, the examiner noted that the Veteran constantly used topical corticosteroids for his skin disability, but did not constantly or near-constantly use systemic corticosteroids or other immunosuppressive medications.  Further, it does not appear that the Veteran's constant use of topical creams for his skin disability amounts to systemic therapy pertaining to or affecting the body as a whole.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Instead, it appears from the description of the treatment, with no evidence to the contrary, that his treatment is wholly local in nature.

The evidence does not show that the Veteran's skin disability warrants a higher rating under any other diagnostic code at any time during the appeal.  There are no medical findings of disfigurement of the head, face, or neck.  There is also no evidence of tender, deep, unstable or painful scars, limitation of motion due to scars, or scars covering an area of 144 square inches.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118; DCs 7800, 7801, 7802, 7803, 7804, 7805.  

As such, the Board finds that from September 1, 2004, to March 30, 2010, a 10 percent rating was appropriate; from March 31, 2010, to April 28, 2013, a 10 percent rating is warranted; and since April 29, 2013, a rating in excess of 30 percent is not warranted.


ORDER

The application to reopen the claim for entitlement to service connection for a left great toe injury is granted.

Entitlement to service connection for left great toe onychomycosis is granted.

Entitlement to service connection for left Achilles tendon tendonitis is granted.

An earlier effective date of September 1, 2004, for the award of service connection for right eye glaucoma is granted.

A compensable rating prior to October 2, 2009, for bilateral glaucoma is denied.

A rating in excess of 10 percent for bilateral glaucoma is denied.

Entitlement to a 10 percent rating for the entire appeal period prior to April 29, 2013, for tinea corporis/tinea versicolor, is granted.

Entitlement to a rating in excess of 30 percent since April 29, 2013, for tinea corporis/tinea versicolor, is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


